BUCK, J.
This action was brought in justice court to recover damages for alleged negligence in partially destroying a buggy of the plaintiffs. Upon trial the defendant had judgment in his favor, but upon appeal to the district court, and a trial therein without a jury, the plaintiffs obtained an order for judgment in their favor. *114There are no material questions of law raised by the appeal; and the. weight of evidence, in the absence of manifest error, was a matter for the trial court to decide. Its finding was clearly supported by the evidence, and the order denying the motion for a new trial is affirmed.